DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10-11, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2013/0232020 A1).
Consider claim 1, Liu teaches a method for managing access to a data network (abstract), the method comprising: 
determining a baseline timing parameter based on at least one first communication signal transmitted between a gateway and a terminal; determining a current timing parameter based on at least one second communication signal transmitted between the gateway and the terminal (paragraph 24 and 29, the fixed terminal and the movable terminal make two transmissions to determine two time values); 
calculating the difference between the baseline timing parameter and the current timing parameter (paragraph 24 and 29, the two time values are subtracted); and 
restricting access of the terminal to the data network when the difference between the baseline timing parameter and the current timing parameter exceeds a delay threshold (paragraph 24, 27 and 29, the movable terminal is restricted when the difference in the time values greater than a preset time).

Consider claim 6, Liu also teaches after determining the baseline timing parameter, placing the terminal in a stationary mode in which the baseline timing parameter cannot be changed (paragraph 24, the initial time value cannot be changed).

Consider claim 7, Liu also teaches wherein determining the baseline timing parameter includes calculating the baseline timing parameter using at least one of: (i) a hub offset time (T.sub.HO); (ii) a remote offset time (T.sub.RO); (iii) a hub-satellite propagation time (T.sub.HS); (iv) a satellite-remote propagation time (T.sub.SR); (v) a remote-satellite propagation time (T.sub.RS); (vi) a satellite-hub propagation time (T.sub.SH); (vii) a hub-satellite-hub propagation time (T.sub.HSH); and/or (viii) a remote-satellite-remote propagation time (T.sub.RSR) (Fig. 3 and paragraph 24, the time is an offset time at the movable terminal).

Consider claim 8, Liu also teaches wherein the baseline timing parameter relates to a time period that the at least one first communication signal transmits between the gateway and the terminal, and the current timing parameter relates to a time period that the at least one second communication signal transmits between the gateway and the terminal (Fig. 3 and paragraph 24, 27 and 29).

Consider claim 10, Liu also teaches a method for managing access to a data network (abstract), the method comprising: 
enabling a terminal located at a first location to access the data network via a gateway (paragraph 24, the movable terminal is enabled to work); 
after the terminal has accessed the data network from the first location, transmitting at least one communication signal between the gateway and the terminal; determining that the terminal has been moved to a second location based on a timing parameter determined using the at least one communication signal (paragraph 24 and 29, the fixed terminal and the movable terminal make two transmissions to determine two time values); and 
restricting access of the terminal to the data network from the second location (paragraph 24, 27 and 29, the movable terminal is restricted when the difference in the time values greater than a preset time).

Consider claim 11, Liu also teaches wherein the first location is located at a different latitude or longitude coordinate than the second location (paragraph 24 and 27, the two locations are different locations).

Consider claim 15, Liu also teaches wherein the timing parameter includes a time segment calculated based on a transmission time of the at least one communication signal between the terminal and the gateway (Fig. 3 and paragraph 24 and 29).

Consider claim 16, Liu also teaches a communication network comprising: a terminal located in a first location (paragraph 24, the movable terminal at an original location); 
a gateway in remote communication with the terminal, the gateway configured to enable the terminal to access a data network (paragraph 24, fixed terminal); and 
a controller configured to (i) determine that the terminal has been moved to a second location based on a timing parameter determined from at least one communication signal transmitted between the gateway and the terminal, and (ii) cause access of the terminal to the data network to be restricted from the second location (paragraph 24, 27 and 29, the fixed terminal and the movable terminal make two transmissions to determine two time values, the two time values are subtracted and the movable terminal is restricted when the difference in the time values greater than the preset time).

Consider claim 17, Liu also teaches wherein the terminal or the gateway includes the controller (Fig. 1, microcontroller 260).

Consider claim 19, Liu also teaches wherein the controller is configured to calculate the timing parameter based on a transmission time of the at least one communication signal between the gateway and the terminal (Fig. 1 and paragraph 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0232020 A1) in view of Krause (US 2003/0195983 A1).
Consider claim 3, Liu does not teach determining the delay threshold based on a frame size used by the gateway.
Krause further teaches determining the delay threshold based on a frame size used by the gateway (paragraph 167, timing threshold is based on the size of a frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes improves network utilization, throughput, and efficiency (paragraph 12).

Claim(s) 2, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0232020 A1) in view of Nelson et al. (US 2013/0339532 A1).
Consider claim 2, Liu does not teach wherein at least one of the at least one first communication signal and the at least one second communication signal includes an outroute communication signal transmitted from the gateway to the terminal via a satellite, and an inroute communication signal transmitted from the terminal to the gateway via the satellite.
Nelson further teaches wherein at least one of the at least one first communication signal and the at least one second communication signal includes an outroute communication signal transmitted from the gateway to the terminal via a satellite, and an inroute communication signal transmitted from the terminal to the gateway via the satellite (Fig. 4, communication to and from a satellite).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of enabling satellite communication.

Consider claim 14, Nelson further teaches wherein the at least one communication signal includes an outroute communication signal transmitted from the gateway to the terminal via a satellite and an inroute communication signal transmitted from the terminal to the gateway via the satellite (Fig. 4, communication to and from a satellite).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of enabling satellite communication.

Consider claim 18, Nelson further teaches a satellite configured to enable transmission of the at least one communication signal between the gateway and the terminal (Fig. 4, communication to and from a satellite).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include the above teachings for the purposes of enabling satellite communication.

Allowable Subject Matter
Claims 4-5, 9, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             8/3/22